              Case 7:18-cv-00182 Document 1 Filed 10/11/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND-ODESSA DIVISION

FRANCE FRANCOIS;                                       )
                                                       )
       PLAINTIFF,                                      )
                                                       )
v.                                                     ) CIVIL ACTION NO. 7:18-cv-182
                                                       )
HEALTHCARE REVENUE RECOVERY                            )
GROUP, LLC d/b/a ARS ACCOUNT                           )
RESOLUTION SERVICES,                                   )
                                                       )
       DEFENDANT.                                      )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Healthcare Revenue Recovery

Group, LLC d/b/a ARS Account Resolution Services hereby removes this action from the Ector

County Justice Court. As grounds for removal, Defendant states as follows:

       1.      Plaintiff France Francois commenced this action by filing a Complaint against

HRRG in the Justice Court, Precinct 4, in and for Ector County, Texas, Case Number as cause

number 12553-SC on or about September 11, 2018. A true and correct copy of the Petition filed

in the state court action is attached hereto as Exhibit A.

       2.      The state court action seeks, among other things, the following relief: damages for

violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., and the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (See Exhibit A). Plaintiff also asserts state law claims for

defamation, negligent enablement of identity fraud, and violation of the Texas Finance Code.

       3.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

as it involves a federal question concerning the alleged violation of the Fair Debt Collection
             Case 7:18-cv-00182 Document 1 Filed 10/11/18 Page 2 of 3



Practices Act, 15 U.S.C. § 1692 et seq., and the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

seq. Therefore, this action may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

       4.      Furthermore, this Court should take supplemental jurisdiction over the state law

claims asserted by Plaintiff because those state law claims form part of the same case or

controversy as Plaintiff’s FDCPA and FCRA claims. 28 U.S.C. § 1367(a). Each claim relates to

Defendant’s alleged actions in attempting to collect a debt from Plaintiff. Thus, Plaintiff’s state

law claims in this case are “so related to claims in the action within [this Court’s] original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution” and fall squarely within this Court’s supplemental jurisdiction. 28 U.S.C. §

1367(a). This Court should exercise supplemental jurisdiction over Plaintiff’s state law claims to

avoid unnecessary duplication of efforts and to conserve judicial resources.

       5.      Defendant was served with a copy of the Complaint on or after September 12, 2018.

This Notice of Removal is filed within the time required by 28 U.S.C. § 1446(b).

       6.      True and correct copies of “all process, pleadings, and orders” served on Defendant

to date are attached hereto as Exhibit A as required by 28 U.S.C. § 1446(b).

       7.      The United States District Court for the Western District of Texas, Midland-Odessa

Division, is the court and division embracing the place where this action is pending in state court.

       8.      Defendant has complied with all applicable requirements of 28 U.S.C. § 1446 for

removing this action, including giving written notice of the filing of this Notice of Removal to

Plaintiff and filing a copy of the Notice of Removal with the clerk of the Justice Court of Ector

County, Texas at or about the same time as this filing.

       9.      This removal is made without waiving any jurisdictional or other defenses,

including the defense of improper service.



                                                 2
             Case 7:18-cv-00182 Document 1 Filed 10/11/18 Page 3 of 3



       WHEREFORE, Defendant Healthcare Revenue Recovery Group, LLC d/b/a ARS Account

Resolution Services prays that this Court take jurisdiction of this action and issue all necessary

orders and process to remove this action from the Justice Court of Ector County, Texas, to the

United States District Court for the Western District of Texas, Midland-Odessa Division.

                                             Respectfully submitted,

                                             MAURICE WUTSCHER LLP


                                             /s/ Keith Wier
                                             Keith Wier
                                             ATTORNEY IN CHARGE
                                             SBN: 21436100
                                             Fed. ID No. 7930
                                             6136 Frisco Square Blvd.
                                             Suite 400
                                             Frisco, TX 75034
                                             Telephone: (469) 375-6792
                                             Telecopier: (888) 852-5729
                                             Email: kwier@mauricewutscher.com

                                             Attorney for Defendant Healthcare Revenue
                                             Recovery Group, LLC d/b/a ARS Account
                                             Resolution Services


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served on the following through

first-class United States mail, postage prepaid, on this the ____ day of October 2018:

       France Francois
       PO Box 60192
       Midland, TX 79711


                                             /s/ Keith Wier
                                             Of Counsel



                                                3
